

116 SRES 737 ATS: Expressing support for the designation of September 30, 2020, as “National Veterans Suicide Prevention Day”.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 737IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Kaine (for himself, Mr. Wicker, Mr. Moran, and Mr. Tester) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of September 30, 2020, as National Veterans Suicide Prevention Day.Whereas the wounds sustained through armed service to the United States are both visible and invisible;Whereas the wounds sustained through armed service to the United States may be invisible, but those wounds are treatable if the bearers of those wounds are connected to the right resources;Whereas the Department of Veterans Affairs and the Department of Defense have determined that an average of nearly 20 current or former members of the Armed Forces die by suicide each day; Whereas veterans account for a disproportionate percentage of all adult suicides in the United States;Whereas the surviving family members of veterans who succumb to the invisible wounds of armed service to the United States must not be forgotten and isolated but instead must be directed to available resources and support;Whereas, after the loss of a veteran family member to the invisible wounds of armed service to the United States, the family members of that veteran must not lose their link to the support and strength of the military and veteran communities;Whereas the families of veterans who die by suicide hold valuable lessons learned on the lookback that can be used to prevent future suicides in veteran populations;Whereas the voices of the surviving family members of veterans who die by suicide are useful and should be leveraged in prevention efforts; Whereas the need for formal recognition of the families of veterans who succumb to the invisible wounds of armed service to the United States is vital to the strength, health, and survival of the veteran community;Whereas those families should be recognized, supported, and heard on National Veterans Suicide Prevention Day and throughout the year; andWhereas September 30, 2020, is an appropriate day to designate as National Veterans Suicide Prevention Day: Now, therefore, be itThat the Senate supports the designation of September 30, 2020, as National Veterans Suicide Prevention Day.